943 So. 2d 903 (2006)
Anthony HOLLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-4624.
District Court of Appeal of Florida, First District.
December 1, 2006.
Anthony Holley, pro se, Appellant.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order of October 13, 2006, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on August 2, 2006, appealing the Order on the appellant's postconviction motion, rendered on June 30, 2006, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order and the untimely motion for rehearing did not delay rendition, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b). This appeal is hereby dismissed, but in light of appellant's claims that he did not timely receive a copy of the order denying his motion, we do so without prejudice to appellant's right to file a petition for belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).
DISMISSED.
BROWNING, C.J., ERVIN, and ALLEN, JJ., concur.